Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-20 are pending, claims 1, 3-4, 6, 10-11, 13, and 15 are amended, claims 16-20 are new. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the core comprising sections with slanted sides must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims  and 19 includes the core comprising sections with slanted sides, wherein slanted sides of adjacent ones of the sections form a depression in an unassembled state and further go on to describe the sections of the core. The specification fails to disclose any of this, the noted sections with slanted sides are found in the frame not in the core, see figures 2-4. The claims will be examiner in view of the specification, where the noted slanted sides and depression and elements of the sections/slanted sides being claimed are part of the frame not the core. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 12, 14, and 16-20 /are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Muenzenerger (U.S. 2014/0007373).
With respect to claim 1, Muenzenerger discloses a fire-protection element for sealing of openings (title/abstract), that are routed through walls or ceilings, comprising: 
a core of filling material (core 18, as it fills the inside of the device) comprising sections with slanted sides (being the slanted sides of the sections of the frame, see figure 2a, sections 46 with slants 48), and
 a frame which (figure 2a), the core at least in portions in a peripheral surface of direction and is joined securely to the core (paragraph 0036, the pipe 19 wrapped about with 16 such that it is fastened in the breakthrough 11), wherein slanted sides of adjacent ones of the sections form a depression in an unassembled (shown in 2a) state and a size of the depression is reduced or the depression is eliminated in an assembled state within the frame (seen together in figure 1), and wherein the frame is formed from an intumescent material (paragraph 0034) and is provided with at least one reinforcing element (12).
With respect to claim 2, Muenzenerger discloses the filing material contains substantially no fire-protection additives (being a pipe). 
With respect to claim 4, Muenzenerger discloses the intumescent material includes foam (paragraph 0049).

With respect to claim 6, Muenzenerger discloses the reinforcing element is disposed in an outer surface of the frame (see figure 2a).
With respect to claim 7, Muenzenerger discloses the reinforcing element is formed by a panel, a mat, a mesh or a fabric, or combinations thereof (the strip 12 being understood as being a panel/mat that 46 is affixed to).
With respect to claim 8, Muenzenerger discloses two opposite sides of the core are substantially not covered by the frame (see figure 1, the two ends of device 10 are open as 18 goes through the device).
With respect to claim 9, Muenzenerger discloses the frame has an abutting edge formed by a first end and an opposite second end of the frame (being the two abutting edges of 16).
With respect to claim 12, Muenzenerger discloses the reinforcing element comprises at least one material selected from the group consisting of metal, expanded metal, glass fibers, basalt fibers, carbon fibers and ceramic fibers (paragraph 0024).
With respect to claim 14, Muenzenerger discloses the frame consists of a single piece (see figures 2a and 2b).
With respect to claim 16, Muenzenerger discloses the depression corresponds to a bending point which allows the core to form a predetermined shape in the frame in the assembled state (as shown in figures 2a/b as it is rolled into forming what is seen in figure 1).
With respect to claim 17, Muenzenerger discloses one or more of the sections includes a ridge having a wedge shape including at least one of the slanted sides (as the noted sections 46 have the wedge shapes of 48 between them, the slanted sides being the sides of the wedge shape).

With respect to claim 19, Muenzenerger discloses a fire-protection seal (title abstract), comprising: a frame (16) having an interior space (where 18 is); and core comprising a plurality of sections (core 18, the plurality sections being of the frame), wherein the core is in the interior space of the frame (figure 1), wherein the plurality of sections have slanted sides (48), and wherein the slanted sides of adjacent ones of the sections form a depression in an unassembled state and a size of the depression is reduced or eliminated in an assembled state (see the assembled state in figure 1, where the gapes between 48 disappear when assembled).
With respect to claim 20, Muenzenerger discloses the depression corresponds to a bending point which allows the core to form a predetermined shape in the interior space of the frame in the assembled state (see figure 2a, the bending point at the bottom of 28, as it becomes that of figure 1, where the sides of 48 touch).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenerger in view of Klein (U.S. 2015/0251028)

Klein discloses the interior of a fire protection color having a filling material 10, utilizing cable conduit 20 there within (figure 3), comprising two foamed halves 12a and 12b made of polyurethane (paragraph 0047), and seen in figures 3-5 that the foam is flexible, such that it allows for the conduit to be laid within. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filling material 12a/12b of 10, being foam, of Klein into the system of Muenzenerger, allowing for improved fire protection of cables within. Essentially, replacing the pipe of Muenzenerger with the foam of Klein, and the conduits being within the foam. 

Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenerger in view of Porter (U.S. 6,725,615).
With respect to claim 10 and 13, Muenzenerger discloses the fire protection element, the frame and the core, but fails to disclose the fire-protection element is substantially rectangular when assembled and fire-protection element has a substantially rectangular core in the assembled state.
	Porter, figures 2 and 12, discloses that a rounded sleeve with noted jointing sections of a frame can surround a pipe conduit as shown in 2, and then can be formed into a rectangular configuration to surround a rectangular core that has multiple cables therein (about a cable tray). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the fire protection element and core of Muenzenerger can both be substantially rectangular to allow for the use of cables in a cable tray to be inserted therein and protected rather then a pipe, increasing the usability of the device. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenzenerger in view of Lee (U.S. 2011/0088917).
With respect to claim 11 Muenzenerger discloses the foam but fails to disclose the foam has a density of 100 kg/m3 to 600 kg/m3.
Lee, paragraph 0029, discloses a flame retardant foam that has a density of 100 to 150 kg.m3, allowing for expansion when exposed to fire. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foam of Lee as the foam OF Muenzenerger as it would still allow for the foam to expand when exposed to fire (and thus work as intended), noting being a matter of material choice. 
Response to Arguments/Amendments
	The Amendment filed (06/01/2021) has been entered. Currently claims 1-20 are pending, claims 1, 3-4, 6, 10-11, 13, and 15 are amended, claims 16-20 are new.  Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (03/23/221). 	
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As the noted amendments overcame the previous rejection, further note the 35 U.S.C. 112(a) above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752